Case 2:19-cr-00642-VAP Document 253 Filed 11/13/20 Page 1 of 2 Page ID #:4347




  1                                                                           FILED
                                                                    CLERK, U.S. DISTRICT COURT

  2
                                                                       NOV. 13, 2020
  3
                                                                  CENTRAL DISTRICT OF CALIFORNIA
  4                                                                             CC
                                                                    BY: ___________________ DEPUTY


  5
  6
  7
  8
  9                           UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                             Case No. LACR19-00642-VAP
                                                                   LACR20-00155-VAP
 13              Plaintiff,
 14       vs.                                   ORDER RE; DEFENDANT’S
                                                UNOPPOSED EX PARTE
 15 IMAAD SHAH ZUBERI,                          APPLICATION FOR LEAVE TO
                                                FILE OVERSIZED BRIEF
 16              Defendant.
                                                [UNDER SEAL]
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                              Case No. LACR19-00642-VAP
      ORDER RE: DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZED
                                           BRIEF
Case 2:19-cr-00642-VAP Document 253 Filed 11/13/20 Page 2 of 2 Page ID #:4348




  1        Having read and considered Defendant’s Unopposed Ex Parte Application for
  2 Leave to File Oversized Brief filed on November 9, 2020, and with good cause
  3 appearing, the Court ORDERS as follows:
  4        Imaad Shah Zuberi is permitted to file the Under Seal Filing exceeding the
  5 twenty-five page limit set forth in Local Civil Rule 11-6.
  6        IT IS SO ORDERED.
  7   Dated: November 13, 2020
  8                                            HONORABLE
                                                ONORRABLE VIRGINIA A. PHILLIPS
                                                                      PHIL
                                                                         LLIP
                                               UNITED
                                                NITED STATES DISTRICT JUDGE
                                                                      JUD
                                                                        DGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                                 Case No. LACR19-00642-VAP
 28                                                                       LACR20-00155-VAP
      ORDER RE: DEFENDANT’S UNOPPOSED EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZED
                                           BRIEF
